                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CONSORTIUM OF SERVICES INNOVATION CASE NO. C19-0750-JCC
      A/K/A CSI,
10
                                        MINUTE ORDER
11                   Plaintiff,
            v.
12
      MICROSOFT CORPORATION,
13
                            Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulation to extend Defendant’s time

19   to respond to Plaintiff’s complaint (Dkt. No. 13). The motion is GRANTED. Defendant’s

20   deadline to respond to Plaintiff’s complaint is EXTENDED to July 12, 2019.

21          DATED this 3rd day of July 2019.

22                                                        William M. McCool
                                                          Clerk of Court
23
                                                          s/Tomas Hernandez
24
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C19-0750-JCC
     PAGE - 1
